Citation Nr: 0906595	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-21 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
service-connected degenerative joint and disc disease of the 
lumbar spine (low back disability).

2.  Entitlement to a rating in excess of 20 percent for 
service-connected cervical strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from July 1993 to July 
1996. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  The Veteran's low back disability is not manifested by 
unfavorable ankylosis of the entire spine; there is no 
neurologic deficit.

2.  The Veteran's forward flexion of the cervical spine is no 
worse than 30 degrees, with no evidence of ankylosis or 
incapacitating episodes; there is no neurologic deficit.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West & Supp. 2008); 38 C.F.R. §§ 
4.1-4.10, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2008).

2.  The criteria for a rating in excess of 20 percent for 
cervical strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-
4.10, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  

The RO provided the appellant with adequate notice in May 
2007, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a June 2007 statement of the case, following 
the provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.   

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the Veteran of any 
evidence that could not be obtained.  The Veteran has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, VA has satisfied both 
the notice and duty to assist provisions of the law.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for times since filing his 
claim when the disabilities may have been more severe than at 
other times during the course of his appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In December 2006, the Veteran requested increased ratings for 
his service-connected low back and cervical disabilities.  

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater that 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height,

A 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis,

A 30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine,

A 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine,

A 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, and

A 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The normal combined 
range of motion of the cervical spine is 340 degrees.  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  

Intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.    An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  

Diagnostic Code 5243 provides the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  

The Veteran is in receipt of a 60 percent evaluation for low 
back disability.  To warrant a higher evaluation, the 
Veteran's low back disability must be productive of 
unfavorable ankylosis of the entire spine.  However, the 
evidence does not support such a finding.  As set forth 
above, a 60 percent rating is the maximum evaluation for 
disabilities of the lumbosacral spine under the criteria for 
intervertebral disc syndrome.  

There is no clinical evidence showing that forward flexion of 
the cervical spine was 15 degrees or less; or; favorable 
ankylosis of the entire cervical spine.  VA examination in 
March 2007 noted that cervical spine flexion was to 30 
degrees.  

The Veteran has functional impairment, pain, and pain on 
motion.  See DeLuca.  However, neither the lay nor medical 
evidence reflects that such impairment in the low back is the 
functional equivalent of complete ankylosis of the spine; or 
that such impairment in the cervical spine is the functional 
equivalent of forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis.  

There is no indication of prescribed bed rest, so a rating 
under incapacitating episodes is inapplicable.

Consideration must also be given to any associated objective 
neurologic abnormalities (in addition to orthopedic 
manifestations), including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note 1.  However, there 
is no evidence of any neurological manifestations of the 
Veteran's cervical and low back disabilities.  The VA 
examination report dated in March 2007 reflected a normal 
neurological examination.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and increased ratings are 
not warranted.  At no time during the pendency of these 
claims, have the disabilities been more or less disabling 
than as currently rated.  


ORDER

Entitlement to an increased rating for a low back disability 
is denied.

Entitlement to an increased rating for cervical strain is 
denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


